Citation Nr: 1532044	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  13-22 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a separate compensable rating for right knee instability. 

2.  Entitlement to a separate compensable rating for left knee instability. 

3.  Entitlement to an initial rating higher than 10 percent for a right knee disability, other than instability. 

4.  Entitlement to an initial rating higher than 10 percent for a left knee disability, other than instability. 

5.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected left and right knee disabilities.

6.  Entitlement to service connection for a low back disability secondary to service-connected left and right knee disabilities. 

7.  Entitlement to service connection for a right hip disability secondary to service-connected left and right knee disabilities.  

8.  Entitlement to service connection for a left hip disability secondary to service-connected left and right knee disabilities.  

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).         


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney 


WITNESSES AT HEARING ON APPEAL

Veteran and sister


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and December 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The February 2012 rating decision granted service connection for degenerative arthritis of the left and right knee and assigned 10 percent ratings for each knee based on painful limitation of motion.  This decision also denied service connection for a psychiatric disorder.  The December 2012 rating decision denied service connection for a low back disability and for left and right hip disabilities. 

In February 2015, the Veteran and his sister, D.M., appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial rating higher than 10 percent for a right knee disability, entitlement to an initial rating higher than 10 percent for a left knee disability, entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected left and right knee disabilities, entitlement to service connection for a low back disability secondary to service-connected left and right knee disabilities, entitlement to service connection for a right hip disability secondary to service-connected left and right knee disabilities, entitlement to service connection for a left hip disability secondary to service-connected left and right knee disabilities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence shows that the Veteran's left knee disability has been manifested by slight instability during the appellate period.  

2.  The evidence shows that the Veteran's right knee disability has been manifested by moderate instability during the appellate period.





CONCLUSIONS OF LAW

1.  The criteria for a separate rating of 10 percent for left knee instability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5010, 5257 (2014). 

2.  The criteria for a separate rating of 20 percent for right knee instability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5010, 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants separate instability ratings of 10 percent for the left knee and 20 percent for the right knee.  At the Veteran's February 2015 Board hearing, he stated that these ratings would satisfy his appeal as to the instability component of his left and right knee disabilities.  See hearing transcript, p. 19.  The remaining portion of the increased rating claims for both knees (i.e. based upon limitation of motion) is remanded, as are all other issues.  Since the Board's grant of separate instability ratings of 10 percent for the left knee and 20 percent for the right knee constitutes a full grant of the benefit sought, and since no other issues are decided herein, no discussion of VA's duties to notify and assist is necessary.   

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  "Pyramiding," the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

However, the VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under DCs 5010 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOGCPREC 23-97, 62 Fed. Reg. 63, 604 (July 1, 1997); VAOGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).

Recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation for impairment to a slight degree, a 20 percent evaluation for impairment to a moderate degree, and a 30 percent evaluation for impairment to a severe degree.  38 C.F.R. § 4.71a, DC 5257.

The Veteran is currently assigned 10 percent ratings for both knees under DC 5010-5260 based on arthritis and painful limitation of motion.  During the Veteran's February 2015 Board hearing, he testified that his knees gave out all the time, and that, as a result, his doctor gave him crutches and a push walker to use for support.  The Veteran testified that the buckling and instability of his right knee was worse than the buckling and instability of his left knee.  The Veteran's sister also provided supporting testimony as to the Veteran's left and right knees giving out.  

Because the VA General Counsel has determined that a claimant who has arthritis and instability of a knee may be rated separately under DCs 5010 and 5257 as long as there are no overlapping symptoms, separate ratings for instability of each knee in this case would not constitute pyramiding under 38 C.F.R. § 4.14. 

The lay evidence supports the grant of a 10 percent rating for slight instability of the left knee and a 20 percent rating for moderate instability of the right knee.  As the Veteran testified during his hearing that the assignment of these ratings would satisfy his appeal as to the instability component of his knee disabilities, no discussion of the criteria for higher ratings is necessary.  Analysis regarding any extraschedular component of the Veteran's knee disabilities is intertwined with the remainder of the Veteran's increased rating claims for his knees, and therefore is encompassed within the remand below.  


ORDER

Subject to the law and regulations governing payment of monetary benefits,, a separate rating of 10 percent for left knee instability is granted. 

Subject to the law and regulations governing payment of monetary benefits, a separate rating of 20 percent for right knee instability is granted. 


REMAND

Higher Ratings - Left and Right Knees

The last VA examination to address the severity of the Veteran's left and right knee disabilities was conducted in February 2013, two and a half years ago.  The Veteran testified, most recently in February 2015, that his knee symptoms have worsened since the time of his last VA examination.  Given that the Veteran has reported a worsening of his condition since his most recent VA examination, he should be afforded a contemporaneous examination to assess the current nature, extent and severity of his left and right knee disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43, 186 (1995).    

Secondary Service Connection Claims

Regarding the service connection claims for a psychiatric disorder, a low back disability, a right hip disability, and a left hip disability, which the Veteran claimed as secondary to his service-connected knee disabilities, the Board notes that a VA examiner opined in April 2013 that it was less likely than not that the Veteran's back and hip disabilities were the result of his service-connected knee disabilities.  However, the examiner did not separately address whether these disabilities were aggravated by his knee disabilities.  

The Court has held that a secondary service connection claim encompasses both direct causation as well as aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) ("[W]hen aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.")  In Allen, the Court held that the phrases "caused by" and "related to" did not address the aggravation aspect of secondary service connection.  More recently, the Court applied this holding when it concluded that a VA medical opinion regarding secondary service connection was inadequate because it only addressed causation and not aggravation, and found that the Board's determination to the contrary was clearly erroneous.  El-Amin v. Shinseki, 26 Vet. App. 136, 139-140 (2013).  In this case, because the VA examiner did not address both causation and aggravation when addressing whether the Veteran's back and hip disabilities were related to his knee disabilities, an addendum opinion must be obtained.

Additionally, at the Veteran's most recent VA psychiatric examination in April 2013, the examiner diagnosed alcohol dependence but did not provide an opinion as to whether the diagnosed condition was caused by or aggravated by the service-connected knee disabilities, as contended by the Veteran.  In light of the Veteran's testimony and the state of the record, the Board finds that another VA psychiatric examination is necessary to adjudicate this issue.

TDIU and Other Development

The issue of entitlement to a TDIU is inextricably intertwined with the other issues currently on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009).  Because the issues are inextricably intertwined and must be remanded for further development, the Board is unable to review the appeal of entitlement to a TDIU until the rest of the issues have been adjudicated.  

On remand, the Veteran's VA treatment records should also be updated.  At the Veteran's February 2015 Board hearing, his representative stated that he was in the process of gathering additional private treatment records, but did not identify the sources of those records.  On remand, the RO should provide the Veteran an opportunity to submit any outstanding, pertinent private treatment records, or authorize VA to obtain such records on his behalf.  The RO should also allow the Veteran an opportunity to submit any additional, pertinent lay evidence. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.   

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of, any symptoms pertaining to the Veteran's knees, hips and back, as well as any psychiatric symptoms in and since service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his knees, hips, back, and psychiatric disorder.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

4.  Schedule the Veteran for an appropriate VA examination to assess the current nature and severity of his left and right knee disabilities.  

Following review of the claims file, the VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.  

All findings should be set forth in a legible report. 

5.  Forward the Veteran's claims file to the VA examiner who provided the April 2013 VA medical opinions (or to a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum opinion regarding the Veteran's back, left hip, and right hip.  The addendum opinion should reflect review of the claims file.

The VA examiner must provide an opinion as to the following:

(a) Is it at least as likely as not that the Veteran's back disability was caused by his service-connected right and left knee disabilities?

(b) Is it at least as likely as not that the Veteran's back disability was aggravated by his service-connected right and left knee disabilities?

(c) Is it at least as likely as not that the Veteran's right hip disability was caused by his service-connected right and left knee disabilities?

(d) Is it at least as likely as not that the Veteran's right hip disability was aggravated by his service-connected right and left knee disabilities?

(e) Is it at least as likely as not that the Veteran's left hip disability was caused by his service-connected right and left knee disabilities?

(f) Is it at least as likely as not that the Veteran's left hip disability was aggravated by his service-connected right and left knee disabilities?

An explanation should be provided for all opinions expressed. 

6.  Schedule the Veteran for a VA psychiatric examination.  The examiner should review the claims file in conjunction with the examination.

The examiner is asked to provide an opinion as to the following:

(a) Identify all psychiatric disorders found to be present on examination. 

(b) For every psychiatric disorder diagnosed, is it at least as likely as not that the disorder is related to service or had its onset in service?

(c) Is it at least as likely as not that any diagnosed psychiatric disorder was caused by the Veteran's service-connected right and left knee disabilities?

(d) Is it at least as likely as not that any diagnosed psychiatric disorder was aggravated by the Veteran's service-connected right and left knee disabilities?

An explanation should be provided for all opinions expressed. 

7.  After conducting any other development deemed appropriate, adjudicate the claim for a TDIU and readjudicate the remaining issues on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


